ON SUGGESTION OF ERROR.
We have very carefully considered the suggestion of error filed in this case. We see no reason for changing the holding of the court in the opinion handed down.
Appellant lays much stress on the comparative knowledge doctrine. The trouble with appellant's position in that respect is that the comparative knowledge doctrine, and our statute, chapter 156 of the Laws of 1914 (Hemingway's Code 1927, section 518), abolishing the assumption of risk doctrine, cannot stand together where the injury to the servant resulted in whole or in part from the negligence of the master.
Suggestion of error overruled. *Page 91